 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BRIAN BORENSTEIN,                                       Case No.: 2:19-cv-00985-APG-CWH

 4            Plaintiff                                  Order Referring to Pro Bono Program

 5 v.

 6 LEAD ANIMAL SHELTER ANIMAL
   FOUNDATION; CLARK COUNTY
 7 ANIMAL CONTROL; and LEAD ANIMAL
   SHELTER ANIMAL CONTROL,
 8
        Defendants
 9

10         This case is referred to the Pro Bono Program (“Program”) adopted in General Order

11 2017-07 for the purpose of screening for financial eligibility (if necessary) and identifying

12 counsel willing to be appointed as pro bono counsel for plaintiff Brian Borenstein. The scope of

13 appointment will be for all purposes through the conclusion of trial. By referring this case to the

14 Program, the Court is not expressing an opinion as to the merits of the case.

15         IT IS THEREFORE ORDERED that this case is referred to the Pro Bono Program for

16 appointment of counsel for the purposes identified herein.

17         IT IS FURTHER ORDERED that the Clerk of Court forward this order to the Pro Bono

18 Liaison.

19         DATED this 20th day of June, 2019.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
